59 F.3d 167NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Bertha M. REAGAN, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-1097.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 20, 1995.

Bertha M. Reagan, Appellant Pro Se.  Ronald Lamar Paxton, DEPARTMENT OF HEALTH & HUMAN SERVICES, Atlanta, Georgia, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying her motion for further review of the denial of her claim for social security disability benefits based on newly submitted medical evidence.  We have reviewed the record and the magistrate judge's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.*  Reagan v. Chater, No. CA-93-1488-1-19AJ (D.S.C. June 2 & Dec. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to review by the magistrate judge pursuant to 28 U.S.C. Sec. 636(c) (1988)